Citation Nr: 0705339	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of a cold 
injury in the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In July 2005, the Board issued a decision denying entitlement 
to service connection for residuals of a cold injury in the 
bilateral lower extremities, and denying the veteran's claim 
for entitlement to specially adapted housing or a special 
home adaptation grant.  The veteran appealed the July 2005 
decision.  In October 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued an order which 
granted a joint motion of the parties for partial remand and 
vacated the Board's July 2005 decision to the extent that it 
denied service connection for residuals of a cold injury in 
the bilateral lower extremities.  The order dismissed the 
veteran's claim for entitlement to specially adapted housing 
or a special home adaptation grant.


REMAND

The veteran claims that he is entitled to service connection 
for residuals of a cold injury in the bilateral lower 
extremities.  The veteran asserts that his current lower 
extremity disabilities are due to being in the cold ocean for 
several hours while in service.    

A medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent evidence of a 
current diagnosed disability; (B) Establishes that the 
veteran suffered an event or injury in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event or injury.  See 
38 C.F.R. § 3.159(c)(4) (2006).

In this case the veteran's service personnel records do 
reveal that in August 1953, while the veteran served on an 
aircraft carrier off of Korea, he went overboard.  
Additionally, the medical records reveal that the veteran 
currently has neuropathy of the lower extremities, that he 
can not walk far due to his lower extremity disability, and 
that he uses a scooter to get around.  

Furthermore, as noted by the October 2006 joint motion for 
partial remand, there is a low threshold of the requirement 
that there be indication that the claimed disability or 
symptoms may be associated with the established event in 
service.  See Locklear v. Nicholson, 20 Vet. App. 410, at 418 
(2006).  At his November 2004 hearing the veteran testified 
that he has had numbness of the legs continuously ever since 
the incident in service.  The Board finds that in this case a 
VA medical examination with opinion is required.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  When the above actions have been 
accomplished, schedule the veteran for a 
VA medical examination to determine 
whether the veteran has current bilateral 
lower extremity cold injury and/or 
bilateral peripheral neuropathy that is 
related to his military service.  For 
each lower extremity, the examiner should 
specify whether cold injury or peripheral 
neuropathy exists and, if so, whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that cold exposure during service when 
the veteran went overboard off of Korea 
could have resulted in the disorder.  In 
so doing, the examiner should address the 
fact that the veteran has nonservice-
connected diabetes.  The examiner should 
review the veteran's claims folders 
before issuing the written report 
requested herein.  Reasons and bases for 
all opinions expressed should be 
provided.

3.  Upon completion of the above 
requested development reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





